DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment filed 11/4/2021.  Claims 1-9 and 11-20 are pending and are under examination.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “wherein a first noise reduction sub-circuit is disposed between the input sub-circuit and the first output sub-circuit, and a second noise reduction sub-circuit is disposed between the input sub-circuit and the second output sub-circuit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Paragraph 0085 of the present invention suggests “functions of the first noise reduction sub-circuit and the second noise reduction sub-circuit are achieved simultaneously by disposing one noise reduction sub-circuit 108. By disposing the noise reduction sub-circuit, it is capable of realizing noise reduction of the pull-up signal at the node PU in a better way, thereby guaranteeing circuit reliability of the gate driving circuit”.  Thus, the claimed second noise reduction sub circuit must be shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claim 1, the recitation of “wherein a first noise reduction sub-circuit is disposed between the input sub-circuit and the first output sub-circuit, and a second noise reduction sub-circuit is disposed between the input sub-circuit and the second output sub-circuit” is unclear because paragraph 0085 suggests “functions of the first noise reduction sub-circuit and the second noise reduction sub-circuit are achieved 
Claims 2-9 and 11-20 are indefinite because of the technical deficiencies of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-7, 9, 11-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al.. (US 2018/0018920).
Regarding claim 1, insofar as being understood, the limitation of “wherein a first noise reduction sub-circuit is disposed between the input sub-circuit and the first output sub-circuit, and a second noise reduction sub-circuit is disposed between the input sub- Kim et al.’s figure 8 shows a shift register unit comprising an input sub circuit (210), input terminal for receiving input signal (CR1), a pull up node (Q); a first output sub circuit (T1), a first clock signal terminal (CK1), a first output terminal (Gi); a second output sub circuit (T2), a second clock signal terminal (CK2), a second output terminal (Gi+1); a storage sub circuit (parasitic capacitor between the gate electrode and the source electrode of the transistor T2; paragraph 0109), a first noise reduction (T11, T12, T13, T14, T9; being interpreted as a noise reduction sub circuit that perform the function of the first noise reduction sub-circuit and the second noise reduction sub-circuit ) is disposed between the input sub circuit (210) and the first output sub-circuit (T1)  and between the input sub circuit and the second output sub circuit (i.e. transistor T9 turns on to pull down the pull up node Q which turns off the transistor T1 thus reduce noise at the first output terminal (Gi)); wherein the first output signal (Gi) and the second output signal (Gi+1) are adjacent output signals output by the same shift register, and are used to drive gates of adjacent rows respectively as called for in claim 1.

Regarding claim 2, Kim et al.’s figure 8 shows a first reset circuit (T6), a first reset signal (CR3), a reset voltage terminal (Vss2).



Regarding claim 4, Kim et al.’s figure 8 shows a third reset circuit (T5), a third reset signal (CR3) and a reset voltage terminal (Vss).

Regarding claim 5, Kim et al.’s figure 8 shows the input sub circuit comprising an input transistor (T3).
Regarding claim 6, Kim et al.’s figure 8 shows the first output sub circuit comprising a first output transistor (T1).

Regarding claim 7, Kim et al.’s figure 8 shows the second output sub circuit comprising a second output transistor (T2).

Regarding claim 9, Kim et al.’s figure 8 shows a first reset circuit (T6), a first reset signal (CR3), a reset voltage terminal (Vss); and/or a second reset circuit (T7), a second reset signal (the signal at node N), a reset voltage terminal (Vss); and/or a third reset circuit (T5), a third reset signal (CR3) and a reset voltage terminal (Vss).

Regarding claim 11, the first reset signal and the third reset signal are the same reset signal (CR3).



Regarding claim 13, Kim et al.’s voltage at node N is at logic high in a third period, the transistor (T7) turns on, the first output signal (Gi) is reset.

Regarding claim 14, Kim et al.’s first and third reset signal (CR3) is at logic high in a fourth period,  the transistors (T6 and T5) turn on, the pull up node (Q) and the second output signal (Gi+1) are reset.
Regarding claim 15, the first reset signal and the third reset signal are the same reset signal (CR3).

Regarding claims 16 and 19-20, the shift register circuits of Kim et al.’s figure 10 are capable of connected in series to form a gate driving where an input terminal of a N-th stage of shift register unit is connected to a second output terminal of a (N-1)th stage of  shift register unit, a first clock signal terminal (CK1) and a second clock signal terminal (CK2) of the Nth stage are connected to a first clock signal and a second clock signal (CK1, CK2), respectively, a first reset signal terminal and a third reset signal terminal of the Nth stage of shift register unit are connected to a second output terminal of a (N+1)th stage  (CR5), and a second reset signal terminal of the Nth stage of shift register unit is connected to a first output terminal (CR4).


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-9, 11-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 2011/0058642).
Regarding claim 1, insofar as being understood, the limitation of “wherein a first noise reduction sub-circuit is disposed between the input sub-circuit and the first output sub-circuit, and a second noise reduction sub-circuit is disposed between the input sub-circuit and the second output sub-circuit” will be interpreted as a single noise reduction sub circuit that perform the functions of the first noise reduction sub-circuit and the second noise reduction sub-circuit as suggested in paragraph 0085 of the present invention, Tsai et al.’s figure 5 shows a shift register unit comprising an input sub circuit (231), input terminal for receiving input signal (SGn-1), a pull up node (VQn); a first output sub circuit (221), a first clock signal terminal (HC1), a first output terminal (SGn); a second output sub circuit (226), a second clock signal terminal (HC2), a second output terminal (SGn+1); a storage sub circuit (236), a first noise reduction (240, 251, 252, 253; being interpreted as a noise reduction sub circuit that perform the function of the first noise reduction sub-circuit and the second noise reduction sub-circuit) is disposed between the input sub circuit (230) and the first output sub-circuit (221)  and between the input sub circuit and the second output sub circuit (i.e. transistor 252 turns on to pull down the first output terminal (SGn) to the ground voltage, thus, reduce noise at the first output terminal (SGn)); wherein the first output signal (SGn) and the second output signal (SGn+1) are adjacent output signals output by the same shift register, and are used to drive gates of adjacent rows respectively as called for in claim 1.

Regarding claim 2, Tsai et al.’s figure 5 shows a first reset circuit (281), a first reset signal (SGn+3), a reset voltage terminal (Vss).

Regarding claim 3, Tsai et al.’s figure 5 shows a second reset circuit (272), a second reset signal (SC2), a reset voltage terminal (Vss).

Regarding claim 4, Tsai et al.’s figure 5 shows a third reset circuit (283), a third reset signal (SGn+3) and a reset voltage terminal (Vss).

Regarding claim 5, Tsai et al.’s figure 5 shows the input sub circuit comprising an input transistor (231).
Regarding claim 6, Tsai et al.’s figure 5 shows the first output sub circuit comprising a first output transistor (221).

Regarding claim 7, Tsai et al.’s figure 5 shows the second output sub circuit comprising a second output transistor (226).
Regarding claim 8, Tsai et al.’s figure 5 shows the storage sub circuit comprises a capacitor (236).


Regarding claim 9, Tsai et al.’s figure 5 shows a first reset circuit (281), a first reset signal (SGn+3), a reset voltage terminal (Vss); and/or a second reset circuit (271), a 

Regarding claim 11, the first reset signal and the third reset signal are the same reset signal (SGn+3).

Regarding claim 12, the recited method steps are seen in figure 5 of Tsai et al. reference.

Regarding claim 13, Tsai et al.’s voltage at node SC2 is at logic high in a third period, the transistor (272) turns on, the first output signal (SGn) is reset.

Regarding claim 14, Tsai et al.’s first and third reset signal (SGn+1) is at logic high in a fourth period,  the transistors (281, 283) turn on, the pull up node (VQn) and the second output signal (SGn+1) are reset.
Regarding claim 15, the first reset signal and the third reset signal are the same reset signal (SGn+3).

Regarding claims 16 and 19-20, the shift register circuits of Tsai et al.’s figure 5 are capable of connected in series to form a gate driving where an input terminal of a N-th stage of shift register unit is connected to a second output terminal of a (N-l)th stage of shift register unit (SGn-1), a first clock signal terminal (HC1) and a second clock signal terminal (HC2) of the Nth stage are connected to a first clock signal and a second clock signal (HC1, HC2), respectively, a first reset signal terminal and a third reset .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as unpatentable over Kim et al. (US 2018/0018920) in view of Yamamoto et al. (USP 10,276,122).
Regarding claim 8, Kim et al.’s figure 8 discloses a shift register comprising all the aspects of the present invention as noted above except the storage sub circuit comprises a capacitor as called for in claim 8.
Yamamoto et al.’s figure 3 shows a shift register with the storage sub circuit can be either a parasitic capacitor or a capacitor (column 11, lines 5-18), the circuit operation remains unchanged.  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to have Kim et al.’s gate to source parasitic capacitor replaced 

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as unpatentable over Kim et al. (US 2018/0018920) in view of Zhang et al. (USP 8,766,958).
Regarding claim 17 and 18, Kim et al. reference shows a shift register comprising all the aspects of the present invention as noted above except for third and fourth clock signals as called for in claims 17-18.
Zhang et al. reference shows shift register circuits connected together forming a gate driving circuit.  The gate driving circuit can be formed with two clock signals or multiple of clock signal.  The expansion to a multiple of clock signals would reduce the power consumption of the gate driving circuit (see column 15, lines 33-50).  Therefore, it would have obvious to person skilled in the art at the time the invention was made to have Kim et al.’s gate driving circuit expanded to have third and fourth clock signals for the purpose of reducing power consumption as being taught by Zhang et al. reference.
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as unpatentable over Tsai et al. (US 2011/0058642) in view of Zhang et al. (USP 8,766,958).
Regarding claim 17 and 18, Tsai et al. reference shows a shift register comprising all the aspects of the present invention as noted above except for third and fourth clock signals as called for in claims 17-18.
Zhang et al. reference shows shift register circuits connected together forming a gate driving circuit.  The gate driving circuit can be formed with two clock signals or multiple of clock signal.  The expansion to a multiple of clock signals would reduce the power 

Response to Arguments
Applicant's arguments filed 11/4/2021 have been fully considered but they are not persuasive. Applicant argues that Kim et al.’s transistors T11, T12, T13, T14 and T19 or Tsai et al.’s transistors 240, 251, 252, 253 cannot be equivalent to a second noise reduction sub circuit as claimed found not persuasive.  First of all, the drawing of figure 3b does not show as how the second noise reduction sub circuit would be arranged.  Furthermore, paragraph 0085 of the present invention clearly state “functions of the first noise reduction sub-circuit and the second noise reduction sub-circuit are achieved simultaneously by disposing one noise reduction sub-circuit 108”. Thus, it is clear that there is no second noise reduction sub circuit.   The single noise reduction sub circuit (108) performs function of the first noise reduction sub circuit and an imaginary second noise reduction sub circuit.  For the purpose anticipation under 35USC 102, the limitation of “wherein a first noise reduction sub-circuit is disposed between the input sub-circuit and the first output sub-circuit, and a second noise reduction sub-circuit is disposed between the input sub-circuit and the second output sub-circuit” will be interpreted as a single noise reduction sub circuit that perform the functions of the first noise reduction sub-circuit and the second noise reduction sub-circuit as suggested in paragraph 0085 of the present invention.  Therefore, claims 1-9 and 11-20  remains rejected.  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        12/24/2021